Citation Nr: 1642936	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 15, 2008, for the assignment of a 10 percent evaluation for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to February 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision issued by ROs in Cleveland, Ohio, which increased the Veteran's rating for lumbosacral strain to 10 percent, effective September 15, 2008.  The Veteran timely appealed this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a February 2016 statement, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made in writing by the appellant or by his or her authorized representative and should include the file number and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2).

In the present case, the Veteran indicated in a February 2, 2016 statement that he did not wish to pursue the appeal for an earlier effective date than September 2008 for the rating of 10 percent for lumbosacral strain.  Subsequently, in a February 8, 2016 statement, the Veteran's representative indicated that the Veteran continues his appeal, arguing that the appropriate date of the assignment of a 10 percent rating should be June 23, 2003.  However, throughout the course of the appeal, the Veteran has consistently argued that the appropriate effective date of the assignment of the 10 percent rating for lumbosacral strain is the date of his separation from service in 1959, not June 23, 2008.  See February 2009 Statement, May 2012 VA Form 9, and March 2012 Statement.  Additionally, the Board notes that the February 8, 2016 statement filed by the Veteran's representative did not address or mention the Veteran's intention to retract his withdrawal of the appeal, which the Veteran filed a few days before.  Because of these inconsistencies, the Board sought clarification from the Veteran's representative in August 2016.  In a September 29, 2016 statement, the Veteran's representative indicated that he was unable to contact the Veteran and that all his office could do is speculate about the Veteran's intent, suggesting that the Board make another attempt to seek clarification from the Veteran.

The Board disagrees and finds, upon careful consideration, that the Veteran's clear and unmistakable intention in his February 2, 2016 statement was to withdraw his appeal.  The Board further finds that the February 8, 2016 statement of the Veteran's representative does not show that the Veteran intended to retract his February 2016 withdrawal.  Additionally, the September 29, 2016 statement of the Veteran's representative was not responsive to the Board's request for clarification.  As a reminder to the Veteran and his representatives, the Board observes that the Veteran has a responsibility to cooperate in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Because the Board finds that the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the appeal, it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


